IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE : ID. No. 1603006458
In and for Kent County

V.
RK16-03-0518-01 Tier 5 Poss (F)

DARRIN L. SWIGGETT,
Defendant.
ORDER

Submitted: January 2, 2018
Decided: January 10, 2018

On this 10th day of January, 2018 upon consideration of Darrin SWiggett’s
(“Swiggett”) Motion for Postconviction Relief, the Commissioner’s Report and
Recommendation, and the record in this case, it appears that:

1. The defendant pled guilty on August 11, 2016 to one count of Aggravated
Possession of Heroin, 16 Del. C. § 4752(3). He Was also facing one count of Drug
Dealing Tier 4, one count of Possession of Firearm Ammunition by a Person Prohibited
after Drug Conviction; one count of Drug Dealing, one count of Possession of Marijuana
and one count of Possession ofDrug Paraphernalia. Nolle prosequis Were entered by the
State on the additional charges in exchange for SWiggett’s plea. The parties agreed to a
recommended sentence of twenty-five years at Level V, suspended for probation after
serving the two year minimum mandatory sentence. The Court agreed With the parties’
sentencing recommendation and sentenced SWiggett accordingly.

2. SWiggett did not appeal his conviction or sentence to the DelaWare Supreme
Court. On September 8, 2016 he filed, pro se, a motion for postconviction relief pursuant
to Superior Court Criminal Rule 61. Also, on September 8, 2016 SWiggett filed a pro se

Motion for Modification of Sentence, Which Was denied September 13, 2016.

3 . On October 19, 2017, the Commissioner filed her Report and Recommendation
for the denial of SWiggett’s Rule 61 Motion. SWiggett filed no exceptions to the Report
and Recommendation.

NOW, THEREFORE, after a de novo review of the record in this matter, and for
the reasons stated in the Commissioner’ s Report and Recommendation dated October 19,
201 7 ,

IT IS HEREBY ORDERED that the Commissioner’ s Report and
Recommendation attached as Exhibit “A”, is hereby adopted by the Court in its entirety.
Accordingly, SWiggett’ s Motion for Postconviction Relief` pursuant to Superior Court

Criminal Rule 61 is hereby DENIED.

/s/Jefii'ey J Clark
Judge

JJc/jb

EXhibit A

IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

ID. No.1603006458
In and for Kent County

STATE OF DELAWARE

V.
RK16-03-0518-01 Tier 5 Poss (F)

DARRIN L. SWIGGETT

\/\/\./\./\_/\_/\/

Defendant.

COMMISSIONER'S REPORT AND RECOMMENDATION

Upon Defendant's Motion for Postconviction Relief
Pursuant to Superior Court Criminal Rule 61

Gregory R. Babowal, Esquire, Deputy Attorney General, Department of J ustice, for the
State of Delaware.

Darrin L. SWiggett, Pro se.

FREUD, Commissioner
October 19, 2017
The defendant, Darrin L. Swiggett (“Swiggett”), pled guilty on August ll, 2016
to one count onggravated Possession of Heroin, 16 Del. C. § 4752(3). He was also
facing one count of Drug Dealing Tier 4, one count of Possession of Firearrn
Ammunition by a Person Prohibited after Drug Conviction; one count of Drug Dealing,
one count of Possession of Marijuana and one count of Possession of Drug
Paraphernalia. Nolle prosequis were entered by the State on the additional charges in
exchange for Swiggett’s plea. The parties agreed to a recommended sentence of

twenty-five years at Level V, suspended after serving two years minimum mandatory

State v. SWiggett
ID No. 1603006458
October 19, 2017

for probation. The Court agreed with the recommendation and sentenced Swiggett
accordingly Had he gone to trial and been found guilty of all charges Swiggett faced
substantial jail time.

Swiggett did not appeal his conviction or sentence to the Delaware Supreme Court.
On September 8, 2016 he filed, pro se, a motion for postconviction relief pursuant to
Superior Court Criminal Rule 61. Also on September 8, 2016 Swiggett filed a pro se
Motion for Modification of Sentence, which was denied September 13, 2016.

FACTS

Following are the facts as set forth in the affidavit of probable cause signed by
Detective Turner of Dover Police Department:

The charges stemmed nom a drug surveillance at the First State Inn in Dover,
Delaware on March 10, 2016. Detective Turner observed a male standing by a fence near
the hotel and then saw SWiggett leave a hotel room and meet with the male behind the
hotel. Detective Turner observed what seemed to be a hand to hand drug transaction, then
Swiggett returned to the hotel room. The other male entered a vehicle and drove away
nom the hotel. A traffic stop was conducted on the vehicle, which was being operated
by the male Hom the hotel, Wayne Adkins (“Adkins”), who was alone. Adkins was in
possession of 78 heroin bags stamped "Black Tiger." Adkins was transported to Dover
Police Department where he was interviewed and admitted to purchasing 78 bags of
heroin for $300 nom a male he knew as "Swig." A photograph of Darrin Swiggett was
shown to Adkins, which he identified as the man he knew as Swig. Dover Police
Department obtained a search warrant for the hotel room in which Swiggett was seen
exiting and entering. 6,396 bags of heroin were recovered inside blue cellophane bags,

which were located in the rehigerator labeled "Black Tiger" and "Turbo" along with 1.7

2

State v. Swiggett
ID No. 1603006458
October 19, 2017

grams of marijuana Police also recovered thirteen rounds of .357 Magnum Ammunition
and 17 rounds of Luger 9mm Ammunition. Swiggett is a convicted felon and is prohibited
from possessing ammunition.
SWIGGETT’S CONTENTIONS
In his motion and accompanying memorandum Swiggett raises the following

grounds for relief:

Ground one: ID NO#: 1603001458. Indictment by
Grand Jury doesn’t correspond with -
Exhibit A of the police report, complaint
number - 5016007400 - Arrest number
002646A W5.

*(Movant on or about 8th day of March,
2016 in the County of Kent, State of
Delaware, did knowingly possess with the
intent to deliver marijuana, controlled
substance).

*(police complaint number 5016007400
charge sequence nurnber: 004. State of
Delaware. Movant did unlawfully deliver
a controlled substance 1.7 grams of
Herion (sic) total weight).

Ground two: Conflicting Statements!

lnventory and Affidavit of property taken
under search warrant vs. Exhibit B of
police report are in conflict of the other.*
(police report state(s): The date and time
of offence (sic): Between 03/08/2016, at
16:24 and 03/08/2016 at 16:24).

*(Search warrant states 03/08/2016, at

State v. Swiggett
ID No. 1603006458
October 19, 2017

Ground three:

Ground four:

Ground five:

1415 pm).

Movants Reciprocal Discovery.

Movant had no opportunity to inspect and
copy or photograph, tangible objects, or
copies or portions thereof, which are
within the State or allegedly in the
possession, custody of the State and
which did not introduce as evidence.

Medioal Examination Report!

The Medical Examination Report was
never introduced to movant at request,
stating the controlled substance was
examined; weighed & tested to be proven
as stated on the “Indictment and police
report.” In which movant is entitled to
review.

Entrapment!

On Affidavit of Probable cause, lines 14 -
15 - State #(14) that Patrolman First Class
J osh Bosenberg obtained a photograph of
Darrin L. Swiggett (Black male, date &
birth 05/23/88) using the Del. Justice
Information.

#(15) That PFC - Bosenberg showed the
photograph of Darrin L. SWiggett to
Wayne Adkins at which time Adkins
positively identified Darrin L. SWiggett ast
the person he knows as Swigg who he
purchased the controlled substance Hom.

DISCUSSION

State v. Swiggett
ID No. 1603006458
October 19, 2017

Under Delaware law, this Court must first determine whether Swiggett has met the
procedural requirements of Superior Court Criminal Rule 61 (i) before it may consider the
merits of his postconviction relief claim.1 This is Swiggett’s first motion for
postconviction relief, and it was filed within one year of his conviction becoming final.
Therefore, the requirements of Rule 61(i)(1) - requiring filing within one year and (2) -
requiring that all grounds for relief be presented in initial Rule 61 motion, are met. None
of Swiggett’s claims were raised at the plea, sentencing, or on direct appeal. Therefore,
they are barred by Rule 6l(i)(3), absent a demonstration of cause for the default and
prejudice. I cannot discern any allegations of ineffective assistance of counsel or other
cause for his failure to have raised his claims earlier; therefore, Swiggett’s claims are
clearly procedurally barred. Furthermore he waived all of his constitutional rights by
entering his guilty plea. Additionally his counsel in his Affidavit clearly states he
discussed all these issues with SWiggett before the entry of the plea and Swiggett chose
to accept the State’s plea offer and waive any argument on these issues.

As noted, SWiggett was facing the possibility of substantial time in prison had he
been convicted, and the sentence and plea were reasonable under all the circumstances,
especially in light of the evidence against him. Prior to the entry of the plea, Swiggett and

his attorney discussed the case. The plea bargain was clearly advantageous to Swiggett.

To the extent that Swiggett alleges his plea was involuntary, the record contradicts
such an allegation When addressing the question of whether a plea was constitutionally

knowing and voluntary, the Court looks to a plea colloquy to determine if the waiver of

 

1 Baz`ley v. State, 588 A.2d 1121, 1127 (Del. 1991).

5

State v. Swiggett
ID No. 1603006458
October 19, 2017

constitutional rights was knowing and voluntary.2 At the guilty-plea hearing, the Court
asked Swiggett whether he understood the nature of the charges, the consequences of his
pleading guilty, and whether he was voluntarily pleading guilty. The Court asked
Swiggett if he understood he would waive his constitutional rights if he pled guilty; if he
understood each of the constitutional rights listed on the Truth-in-Sentencing Guilty Plea
Form (“Guilty Plea Form”); and whether he gave truthful answers to all the questions on
the form. The Court asked SWiggett if he had discussed the guilty plea and its
consequences fully with his attorney. The Court asked Swiggett if he was entering into
the plea as he was guilty of the charges. The Court also asked Swiggett if he was
satisfied with this counsel’s representation Swiggett answered each of these questions
affirmatively3 I find counsel’s representations far more credible than Swiggett’s self-
serving, vague allegations.

Furthermore, prior to entering his guilty plea, Swiggett signed a Guilty Plea Form
and Plea Agreement in his own handwriting Swiggett’ s signatures on the forms indicate
that he understood the constitutional rights he was relinquishing by pleading guilty and
that he freely and voluntarily decided to plead guilty to the charges listed in the Plea
Agreement Swiggett is bound by the statements he made on the signed Guilty Plea
Form, unless he proves otherwise by clear and convincing evidence.4 I confidently find
that SWiggett entered his guilty plea knowingly and voluntarily and that Swiggett’s

grounds for relief are completely meritless

 

2 Godinez v. Moran, 509 U.S. 389, 400 (1993).

3 State v. Swiggett, Del. Super., ~ID No. 1603006458 (Aug. 11, 2016) Tr. at 4-11.

4 Sommerville 703 A.2d at 632.

State v. SWiggett
ID No. 1603006458
October 19, 2017

CONCLUSION
I find that SWiggett failed to raise any of his claims at the plea or on appeal and has
not demonstrated cause for that failure nor has he claimed any prejudice as a result of his
claims. In fact he has not alleged he is innocent. I also find that by entering the guilty
plea he waived his claims. Additionally 1 find that Swiggett’s guilty plea was entered
knowingly and voluntarily. I recommend that the Court deny Swiggett’s motion for

postconviction relief as procedurally barred and meritless.

/s/ Andrea l\/f Fre\nd
Commissioner

AMF/dsc